DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Group I, claims 1-17, via the response of February 28, 2022 is hereby acknowledged.  

Response to Arguments
The filing of July 25, 2022 has been fully considered.  The amendments are effective to overcome the indefiniteness rejections but do not differentiate over the prior art of record.  The device of Giardino has an injection valve which is capable of pulsating the gas, in that each time the valve is turned on and off a pulse of gas passes through the valve.  Functional claim language is interpreted in accordance with MPEP 2114.  Regarding the argument that the Cutting reference teaches away from the configuration of claim 1, this argument is not persuasive because the mere disclosure of one alternative does not constitute a teaching away from another alternative.  In general, a statement must specifically criticize, discredit, or otherwise discourage a particular configuration in order to constitute a teaching away from that configuration.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004); see also MPEP 2123(II).  Additionally, the Cutting reference is cited regarding a very simple factual finding – that it is known to dispense beverage components separately into the container to mix in the container; unrelated aspects of the Cutting reference do not detract from the obviousness rationale.  The comments and explanations below are also responsive to the filing of July 25, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giardino (US 2017/0055552)
	Regarding claim 1, Giardino discloses a beverage dispensing machine (figure 11) for dispensing a mixed beverage, the beverage dispensing machine comprising: 
	a first inlet (203) configured to receive a concentrate; 
	a second inlet (202) configured to receive a base fluid; 
	a gas inlet (201) configured to receive a gas; 
	an injection chamber (20) fluidly connected downstream of the first inlet and downstream of the gas inlet, the injection chamber configured to receive the concentrate and the gas (paragraph 0038);
	an injection valve (220) fluidly connected between the gas inlet (201) and the injection chamber (20) and configured to pulsate the gas into the concentrate such that the gas agitates the concentrate and is injected into the concentrate to form a gassified concentrate (paragraph 0052; the valve 220 is capable of pulsating in that the operator can turn the valve on and off, see MPEP 2114); and 
	a dispensing valve (9) connected downstream of the second inlet and downstream of the injection chamber, the dispensing valve configured to dispense the base fluid and the gassified concentrate (paragraph 0038; it is further noted in view of the scope of claims 2 and 3, claim 1 is interpreted to be broad enough)
	Regarding claim 3, Giardino the dispensing valve is configured to mix the gassified concentrate and the base fluid within a nozzle (figure 11; paragraph 0038)

	Regarding claim 16, the gas comprises nitrogen (paragraph 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of Cutting (US 5,803,320)
Regarding claim 2, Giardino accounts for the claimed subject matter substantially as discussed above, but does not disclose the dispensing valve is configured to dispense the gas-injected concentrate and the base fluid separately into a container to thereby form the mixed beverage.
Cutting teaches that it is known in a mixed beverage dispenser to dispense the components separately into the container to mix in the container (figure 2; column 5, lines 11-36).  
Cutting teaches that an advantage of this configuration is to form crème in the container (column 5, lines 31-36).
It would have been obvious to one skilled in the art to modify the device of Giardino to dispense the components separately into the container, based on the teaching of Cutting, as a routine selection of a known equivalent configuration for performing the same function, and/or for the purpose of forming crème in the beverage.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of Fox (US 4,676,401).
	Regarding claims 1 and 3, Giardino accounts for the claimed subject matter as discussed above, but does not specifically depict the components mixing in the nozzle.
	Fox teaches that it is known in a mixed beverage dispenser to mix the components inside the nozzle (figure 3).
	It would have been obvious to one skilled in the art to use the nozzle configuration of Fox in the device of Giardino as a routine selection of a known equivalent configuration for performing the same function, and/or as a routine design choice of a known and reliable configuration.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552)
	Regarding claim 4, Giardino accounts for much of the claimed subject matter as discussed above, but does not specifically disclose that the valve (220) is a solenoid valve.
	Giardino does disclose that solenoid valves are a known type of valve (56, paragraph 0044; “The valves 46, 56 are mixing valves, solenoid valves, check valves, or any other suitable valve.”)
	It would have been obvious to one skilled in the art to select a solenoid valve as the valve (220) in the device of Giardino as a routine selection of a known, simple, and reliable type of valve for performing the same function.

	Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of Page (US 5,565,149)
	Regarding claim 5, Giardino accounts for much of the claimed subject matter as discussed above, but does not disclose that the dispensing valve is electrically connected to the solenoid valve and wherein the solenoid valve is activated upon opening of the dispensing valve.
	Page discloses that it is known in a beverage dispenser for the dispensing valve to be electrically connected to the nitrogen valve so that dispensing the beverage causes the gas valve to open (column 10, line 52-column 11, line 21; “When the dispense system activates and the flow switch 290 opens and beer flows out…. the valve 314 opens to again nitrogenate the static beer in the contactor module 298. Thus the beer is nitrogenated when it is in a static state in the contactor module”)
	It would have been obvious to one skilled in the art to provide the device of Giardino with the programming and functionality described in Page for the purpose of reducing wait time and making the dispenser ready to fill consecutive drinking vessels.

	Regarding claim 6, Giardino in view of Page as discussed above accounts for a controller that electrically connects the dispensing valve to the solenoid valve (column 11, line 28, control unit 336). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of D’Aubreby (US 3,881,636).
	Regarding claims 10 and 11, Giardino accounts for much of the claimed subject matter as discussed above, but does not disclose a Venturi fitting in the claimed configuration.
	D’Aubreby teaches that it is known to use a Venturi fitting to mix a gas into a liquid in a beverage dispenser (figure 4, column 2, lines 64-68).
	It would have been obvious to one skilled in the art to use a Venturi fitting instead of the sparger in the device of Giardino, based on the teaching of D’Aubreby, as a routine selection of a known equivalent structure for performing the same function. 
	Regarding the claim language describing the function performed by the Venturi, the rationale accounts for this subject matter in that the device of Giardino in view of D’Aubreby would be capable of performing this function (see MPEP 2114).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of D’Aubreby (US 3,881,636) and further in view of Quartarone (US 6,273,295)
Regarding claims 12 and 13, Giardino and D’Aubreby account for the claimed subject matter as discussed above, but do not account for a cooling coil disposed between the first inlet and the Venturi fitting, the cooling coil configured to cool the concentrate to a predetermined temperature, and a chilled media bath surrounding the cooling coil and configured to cool the cooling coil.
Quartarone teaches that it is known in the art to provide a cooling coil (at 360) in a beverage dispenser upstream of the gas injection system (440) and a chilled media bath surrounding the cooling coil (column 5, line 64 - column 6, lines 4).
It would have been obvious to one skilled in the art to modify the device of Giardino to have a cooling coil and chilled media bath in the configuration of Quartarone for the purpose of dispensing a cold beverage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of D’Aubreby (US 3,881,636) and Quartarone (US 6,273,295) and further in view of Page (US 5,565,149)
	Regarding claim 14, Giardino accounts for much of the claimed subject matter as discussed above, but does not disclose that the dispensing valve is electrically connected to the solenoid valve and wherein the solenoid valve is activated upon opening of the dispensing valve.
	Page discloses that it is known in a beverage dispenser for the dispensing valve to be electrically connected to the nitrogen valve so that dispensing the beverage causes the gas valve to open (column 10, line 52-column 11, line 21; “When the dispense system activates and the flow switch 290 opens and beer flows out…. the valve 314 opens to again nitrogenate the static beer in the contactor module 298. Thus the beer is nitrogenated when it is in a static state in the contactor module”)
	It would have been obvious to one skilled in the art to provide the device of Giardino with the programming and functionality described in Page for the purpose of reducing wait time and making the dispenser ready to fill consecutive drinking vessels.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giardino (US 2017/0055552) in view of Singleterry (US 5,842,600)	Regarding claim 17, Giardino accounts for much of the claimed subject matter as discussed above, but does not disclose a carbonator connected to the second inlet, wherein the carbonator carbonates the base fluid.
	Singleterry teaches that it is known to provide a beverage dispenser that uses a beverage concentrate with a carbonator connected to the base fluid inlet for carbonating the base fluid (figure 1; carbonator 20 connected to base fluid supply 30).
It would have been obvious to one skilled in the art to modify the device of Giardino to have a carbonator connected to the base fluid inlet for carbonating the base fluid, based on the teaching of Singleterry, in order to facilitate the beverage dispenser to provide a carbonated beverage.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 7-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday - Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799